Title: To Thomas Jefferson from R.B. Randolph, 25 July 1808
From: Randolph, R.B.
To: Jefferson, Thomas


                  
                     Petersburg July 25. 1808
                  
                  Can a Man of Benign worth whose sanguine exertions are contributed to the wellfare of that A mo: respectable Lady whom he represents recieve the Ill 
                     pened & [cr]iss of an unmeriting disconsolate Mariner.
                  Yes! have I the temerity—& presumption to proclaim to the Universe that he whom I dare presume to address is surely the mo: magnanimous of men, & placed in the pinacle of the enlightend western hemisphere that alone Is capable of judging with unjaundiced eye.
                  The theme of my narration methinks you wait in anxious expectation. I Know well 
                     to  weigh each in its just balence & to appreciate accordingly to its merits and demerits.
                  My time seemed to be marked by a peculiarity not but very rarely to be met with in the annals of history on having to struggle against the rude wave of an overwhelming sea & buffeting in the tempestuous main for 45 days on the  launch of the ship Fame, foundered In the China seas on—the Coast of Coromandel from whence we were relieved by his majesty’s ship Cyremeister of Pt. Java & as compensation were detained on bd: 10 hr: & then set at liberty Calcutta there to shift without even the paultry donation of a rupee, this Is British hospitality.
                  I embarked from thence in a scotch ship bound to Jamaica laden with light goods teas &c suitable to the climate, but by the Capt: dishonesty in endeavouring to defraud the customs the ship &c were seized & sold accordingly to the act of Parliament, being thus situated & the pleasing prospect of another ship of war to embark in, I deemed it mo: adviseable to depart from those inhospitable Colonies & seek an Assylum in my native land, & sail with inexpressible joy my long lost departed country of nearly 7 years. But mark the event after a pleasant passage of 25 days we made Cape Henry light–house & immediately had the pleasing relief of a pilot to conduct us for Alexandria, who brought the melancholy tidings of an embargo, expectations of warfare with the Bilegerint powers of  &c &c On our arrival I immediately departed for Petersburg to find out my long absent parents &c but to my sad mortification they were no more. an avaricious creditor had siezed on the estate & the whole is naught but desolation. I could wish myself in the Fame’s launch again, there to perish rather than experience as ever be the eye witness of such Inhumanity. In a strange (tho’ my natural country) and desolate place the Evidence of my executors ever since the settlement of b
                     V-a. & not one friend to whom I may apply for any pecuniary assistance, devested of every resource, unaccustomed to tilling the earth & no other altirnative, must entreat Sir that you will mitigate the case by yr: commiseration & if ever however small the donation, will be thankfully recd: from Dr: Sir yr: very obedt. faithful humble servt. with every sentiment of grateful esteem of veneration & respect.
                  
                     R. B Randolph 
                     
                  
               